DETAILED ACTION
This final office action is in response to the amendment filed on 10/07/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 5, 9 and 10 have been amended. Claims 2, 6-7 have been canceled. Claim 11 has been added. Claims 1, 3-5, 8-11. are currently pending in the application and have been examined.
Response to Amendment
The amendment filed 10/07/2022 has been entered.
The amendment is sufficient to overcome the previous 35 U.S.C. 112 rejection of record. 
Response to Arguments
Claim Rejections 35 U.S.C. § 102:
	Applicant submits on pages 11-19 of the remarks that Tange does not disclose the amended features of the claims. The Examiner respectfully disagrees and notes that as described in the disclosure, a cross section refers to a time interval, Tange discloses time intervals and an iterative process to search for the optimum production solution a finite number of times in at least [0093-0096].
	Applicant submits on page 19 of the remarks that Tange does not disclose the “max” and the “min” are a future value. Examiner respectfully disagrees, Tange [0096] discloses the value can be estimated in advance, Examiner notes that max and min are set in order to predict or estimate future values.
Further, Applicant submits on page 19 of the remarks that Tange does not disclose that predicted future values are taken into consideration when the max and the min are set. Examiner respectfully disagrees, Tange [0096] discloses the value can be estimated in advance, Examiner notes that max and min are set in order to predict or estimate future values. Additionally, Tange [0127] discloses supply curve models for different supply amounts and supply amounts produced within a certain upper and lower limit range involving the use of multiple variables in at least [0127] and generating electricity based on optimum supply quantities in at least [0002-0003]; [0060] and Fig. 10.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1/3/9 recite is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1/3/9/10 recite the limitation “the time s”.  There is insufficient antecedent basis for this limitation in the claims.
Claims 4-5, 8, 11 depend on claim 1 and fail to cure the deficiencies noted above, therefore are rejected for the same reason.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WIPO Pub. No. WO2016/075805 as machine translated from the WIPO website (the citations used in the rejection correspond to the WIPO generated translation powered by Google translate).
Regarding claims 1/9, Tange discloses:
A production allocation determining apparatus; A production allocation determining method that is performed by a memory and a processor that is coupled to the memory for determining and controlling optimum allocations of supply quantities of energy to be produced and supplied to a predetermined consumer by a plurality of producers with respect to a cross section s (s = 1, 2, …, T), representing future times where the cross section s = 1 represents a nearest future time and the time s = T represents a predetermined future time, said T being a predetermined integer greater than 0, the production allocation determining apparatus comprising: a memory; and a processor that is coupled to the memory and that is configured to: [e.g. Tange [0027] discloses an optimal production determining apparatus such as a computer executing a process by reading a program from a memory. [0031] discloses the total supply curve calculation unit 11 executes a series of processing flows shown in FIG. That is, first, using the supply curve models ISC1 to ISCn for each of the producers 1 to n, the marginal cost λ is set (step 111 in FIG. 3), and the total supply amount S at this time is calculated by the following formula. Fig. 10; [0060] disclose multiple energy producing facilities; [0036] discloses calculating a solution to the production allocation problem in advance (i.e. future times); [0096] discloses if necessary, the solution can be obtained by changing the production combination xi a finite number of times, so that the maximum value of the solution convergence time can be estimated in advance.]
calculate, from supply function models representing relationships between supply quantities and marginal costs of the respective producers, a total supply function model representing a relationship between a total supply quantity and a marginal cost of the plurality of producers; [e.g. Tange [0017] discloses When each producer supply curve model representing the relationship between the supply amount and the marginal cost of each producer is input, the above-mentioned producer supply curve models are combined to show the total relationship between the total supply amount and the marginal cost.]
calculate, based on current supply quantities of the respective producers, based on change rate constraints of the supply quantities of the respective producers, and based on capacity upper limits and capacity lower limits indicating upper limits and lower limits of supply capacities of the respective producers, supply quantity upper limits and supply quantity lower limits indicating upper limits and lower limits of the supply quantities of the respective producers to the predetermined consumer at the cross section s; [e.g. Tange [0063] discloses The three steam generators, supply1 to 3, have zero steam generation and zero cost (origins in FIGS. 11(a) to 11(c)), or within a certain upper and lower limit range. Whether to produce steam in. The upper and lower limits of the amount of steam that can be produced and the marginal cost differ depending on the steam generation equipment. FIG. 14; [0071] discloses method of determining the supply amount candidates S1 to S3 for each of the steam generation facilities supply1 to 3; [0080] discloses the distribution of the production amount of steam to each of the steam generating facilities (supply1 to 3) is determined from the supply amount candidates S1 to S3 in step 132_1 and the production combination determined in step 135_1. That is, the production amount of supply1 is determined to be S1*x1=1950 [kg/h], and that of supply2 and supply3 is S2*x2=2050 [kg/h] and S3*x3=0 [kg/h], respectively.]
calculate an optimum price indicating a marginal cost at the cross section s based on the total supply function model, based on a predicted value of a demanded quantity at the cross section s, and based on the supply quantity upper limits and the supply quantity lower limits; [e.g. Tange [0083-0086]; Fig. 16 disclose a process of determining the optimum price λ from the total supply curve model ASC of FIG. 12 in this example. In this example, the steam demand L is L=1500 [kg/h]. In this case, there are three marginal costs of supplying steam of L=1500: 1.4, 1.5, and 0.8 [thousand yen/kg], but the minimum value is 0.8. From this, the optimum price search unit 12 of the optimum production distribution determination device 1 sets the optimum price λ to λ=0.8. FIG. 17 is a diagram showing a method of determining a supply amount candidate for each of the steam generating equipments supply 1 to 3. Each producer distribution calculation unit 13 of the optimum production distribution determination device 1 refers to each producer supply curve model ISC1 to ISC3, and when the optimum price λ=0.8 [thousand yen/kg] and the marginal cost match. Makes the steam supply amount corresponding to the marginal cost a supply amount candidate.”]
calculate, based on the supply quantity upper limits and the supply quantity lower limits of the respective producers at the cross section s, based on the supply function models of the respective producers, and based on the optimum price at the cross section s, optimum supply quantities indicating allocations of the supply quantities of the respective producers at the cross section s to the predetermined consumer; [e.g. Tange [0087-0089] disclose among the three steam generating facilities “supply1” to “supply1”, the supply amount candidate S1 is S1=1000 [kg/h], supply amount candidate of “supply3” by the distribution determination method B of FIG. S3 is calculated as S3=1500 [kg/h]. For supply2, the optimum price λ=0.8 is less than the lower limit of the marginal cost of the supply curve model ISC2. Therefore, according to the distribution determining method A of FIG. 7, the supply amount candidate S2 of supply2 is S2=0 [kg/h]. FIG. 18 is a diagram showing a process of deciding the distribution of the production amount to each of the steam generating facilities supply1 to 3 by using the decided supply amount candidates S1 to S3. FIG. 18 shows a processing flow executed by each producer distribution calculation unit 13. Steps 132_2 to 137 shown in FIG. 18 correspond to steps 132 to 137 of FIG. 5, respectively. In this example, in step 135_2, “x1=0, x2=0, x3=1” is determined as the production combination of the steam generating facilities supply1 to 3. At this time, since the supply amount candidate S2 of supply2 when the supply amount candidate Si is determined for each steam generating facility in the process of step 132_2 is S2=0, the production combination is determined using this in step 135_2. Is desirable. That is, it is desirable to set the variable x2=0 for supply2 in which the supply amount candidate is zero and to determine the combination for the remaining x1 and x3.]
output the calculated optimum supply quantities to a display device, a storage device, or another device, wherein by substituting L[s], max k[s], and min [k][s] into Φ (L,λ min[l1)…, min[N], max[1], …max[N]), the processor calculates the optimum price that is λ[s] at the time s, where Φ(L,λ min[1])…, min[N], max[1], …max[N]) indicates the total supply function model, L[s] indicates the predicted value of the demanded quantity for the predetermined consumer at the cross section s, and max[k][s] and min[k][s] indicate the supply quantity upper limits and the supply quantity lower limits of each of the respective producers k for the predetermined consumer at the cross section s, [e.g. Tange discloses calculating optimum supply and pricing, [0037-0038] disclose the optimum price search unit 12 searches for the optimum price λ using the total supply curve model ASC obtained by the calculation of the total supply curve calculation unit 11. Specifically, the optimum price searching unit 12 finds the corresponding marginal cost when the total supply amount of the total supply curve model ASC matches the given demand amount L, and sets the obtained marginal cost as the optimum price λ. To do. As shown in FIG. 2, the obtained optimum price λ is given to each producer distribution calculation unit 13.” (See at least Figs. 3-4 and 16); [0095] discloses according to the optimum production distribution determining apparatus 1 according to the present embodiment, the process of determining the distribution of the production amount to each producer is performed by using the total supply curve model ASC and each producer supply curve model ISC. It may be configured to be visualized. Specifically, FIGS. 13 and 14 or FIGS. 16 and 17 are displayed on a display unit such as a monitor. As a result, the user of the optimum production distribution determining apparatus 1 can easily confirm, through a monitor or the like, how the optimum price λ and the distribution of the production amount of each producer are determined.]
where the processor sets, as the supply upper limit max[k] [s] for each of the producers k, a smaller one of a capacity upper limit that is able to be produced by a corresponding producer and an upper limit quantity that is able to be produced by the corresponding producer at the cross section s when the supply quantity is changed from a current value in consideration of a change rate constraint of the corresponding producer, and the processor sets, as the supply lower limit min[k] [s] for each of the producers k, a larger one of a capacity lower limit, that is able to be produced by a corresponding producer and a lower limit quantity that is able to be produced by the corresponding producer at the cross section  s when the supply quantity is changed from a current value in consideration of a change rate constraint of the corresponding producer, [e.g. Tange [0127] discloses Regarding the supply curve models of the three factories supply1 to 3, as shown in FIGS. 23(a) to 23(c), the supply amount is zero and the cost is zero (see FIGS. 23(a) to 23(c)). It is either the origin or the products are produced within a certain upper and lower limit range. The upper and lower limits of the quantity of products that can be produced and supplied and the marginal costs differ depending on the factory; [0091] discloses each of the examples described with reference to FIG. 10 to FIG. 15 and FIG. 16 to FIG. 18, the optimum price λ is calculated using the total supply curve model ASC calculated from each producer supply curve model ISC. Based on this, the production volume candidates of each producer are determined. Then, the production combination xi of each producer is appropriately changed so that the supply and demand balance Δ can be obtained, and it is determined whether or not each of the plurality of producers performs production and supply, and the distribution of the production amount of each producer is determined; [0177] discloses the relationship established in the physical distribution base trans1 is expressed as a logical expression. Specifically, (1) constraints on the upper and lower limits of the demand amount d_t1 to the supply3, 2; (2) linear relationship between d_t1 and the marginal cost p_t1 to be added; (3) d_t1 is the supply amount from the supply3.]
wherein calculation of the supply quantity upper limits and the supply quantity lower limits calculation of the optimum price and calculation of the optimum supply quantities are repeatedly executed for each of the cross sections s (s=1, 2, …, T) while shifting from a cross section s = T to a cross section s = 1, towards the past one cross section by one cross section, thereby determining an optimum supply quantity of each of the respective producers k at each of respective cross sections s, [e.g. Tange [0040] discloses when the optimum price λ is input, each producer distribution calculation unit 13 first initializes i for identifying a plurality of producers and sets 1 (step 131). Then, the "allocation candidate" is calculated for the i-th producer (step 132). The distribution candidate to the i-th producer is a candidate for the production amount when the producer i produces and supplies at the optimum price λ. Hereinafter, the distribution candidate to the i-th producer is also referred to as a production amount candidate (or a supply amount candidate) Si. If the value of i is less than n (No in step 133), 1 is added to i (step 134), and the distribution candidate of the i-th producer is calculated in the same manner. When the value of i becomes n (Yes in step 133), the process proceeds to step 135; [0044] discloses each producer distribution calculation unit 13 determines whether or not the supply/demand balance is established based on the supply/demand balance Δ found by the equation (3) (step 137). Specifically, it is determined whether or not Δ=0. When Δ=0, each producer distribution calculation unit 13 determines the optimum production amount of each producer from the distribution candidate Si obtained in step 132 above and the production combination xi determined in step 135 as {Si *xi}_{i=1,..., N}. On the other hand, when Δ≠0, each producer distribution calculation unit 13 returns to step 135, changes the production combination of each producer, and repeats the above processing until Δ=0. Tange [0093] discloses an iterative search for obtaining a production combination with a supply demand balance being a finite number of times to obtain a global optimum solution; [0096] discloses Compared with the case where the formulated problem is solved every time, it is possible to reduce the calculation resources and the calculation time. As a result, it is possible to cope with a problem that requires a very fast response such as determination of power distribution. As described above, if necessary, the solution can be obtained by changing the production combination xi a finite number of times, so that the maximum value of the solution convergence time can be estimated in advance.]
said cross section s (s = 1, 2, ..., T) representing future times where the cross section s = 0 represents the present time, the cross section s = 1 represents the nearest future time and the cross section s = T represents the predetermined future time, a time interval between a cross section s+1 and the cross section s being predetermined, [e.g. Tange [0096] discloses in addition, according to the present embodiment, the optimum solution is obtained by the process of determining the production amount candidate of each producer for the optimum price λ and then appropriately changing the production combination xi so that the supply and demand balance Δ can be obtained. It is possible to reduce the calculation resources and the calculation time as compared with the case where the formulated problem is solved every time. Further, this makes it possible to deal with a problem such as determination of power distribution that requires very high speed responsiveness. Since the solution can be obtained by changing the production combination xi a finite number of times if necessary, it is possible to estimate the maximum value of the solution focusing time in advance.]
wherein the processor controls the respective producers to physically transfer and supply the energy based on the calculated optimum quantities, [e.g. Tange Fig. 10; [0060] disclose gas is supplied from the gas supply facility energy1 toward the three steam generating facilities supply1 to supply3. Each of the steam generating equipments supply 1 to 3 generates steam and causes the steam transport equipment trans1 to collect the steam. The steam transport facility trans1 supplies the concentrated steam to the steam using facility demand1, and the steam using facility demand1 consumes the supplied steam. In FIG. 10, the output terminals of the steam (and the gas used to generate the steam) of each device are described as “y1”, “y2”, “u1” and the like.]
wherein the respective producers include turbine generator sets and controllers, [e.g. Tange [0002-0003] discloses a system to optimize cost when allocating various resources such as electric power, gas, steam etc., including minimizing the total energy cost in a BTG (boiler/turbine/generator) plant.]
wherein the controllers control the turbine generator sets to control quantities of electricity generated by the turbine generator sets, [e.g. Tange [0003] discloses a system for calculating an optimal operation solution of a steam production amount of a boiler of a BTG plant, a steam distribution amount of a turbine, and an extraction steam amount based on various process amounts.] 
and wherein the processor of the production allocation determining apparatus sends, to the respective controllers, signals including the calculated optimum supply quantities to cause the respective controllers to drive, based on the optimum supply quantities included in the received signals, the turbine generator sets to generate the electricity by the optimum supply quantities, [e.g. Tange Fig. 10, [0060] disclose a gas supply facility with steam generating equipment that supplies steam to the steam using facilities; gas is supplied from the gas supply facility energy1 toward the three steam generating facilities supply1 to supply3. Each of the steam generating equipments supply 1 to 3 generates steam and causes the steam transport equipment trans1 to collect the steam. The steam transport facility trans1 supplies the concentrated steam to the steam using facility demand1, and the steam using facility demand1 consumes the supplied steam. In FIG. 10, the output terminals of the steam (and the gas used to generate the steam) of each device are described as “y1”, “y2”, “u1” and the like. (A steam power plant with steam generating equipment consists of a boiler, steam turbine and generator with other auxiliaries.)]
wherein, with respect to the cross section s = T, for each of the respective producers, the processor sets, as the supply quantity upper limit for the predetermined consumer at the time s, a smaller one of a first upper limit quantity, calculated based on the current supply quantity and the change rate constraint, and the capacity upper limit, [e.g. Tange [0127] discloses  Regarding the supply curve models of the three factories supply1 to 3, as shown in FIGS. 23(a) to 23(c), the supply amount is zero and the cost is zero (see FIGS. 23(a) to 23(c)). It is either the origin) or the products are produced within a certain upper and lower limit range. The upper and lower limits of the quantity of products that can be produced and supplied and the marginal costs differ depending on the factory; [0091] discloses In each of the examples described with reference to FIG. 10 to FIG. 15 and FIG. 16 to FIG. 18, the optimum price λ is calculated using the total supply curve model ASC calculated from each producer supply curve model ISC. Based on this, the production volume candidates of each producer are determined. Then, the production combination xi of each producer is appropriately changed so that the supply and demand balance Δ can be obtained, and it is determined whether or not each of the plurality of producers performs production and supply, and the distribution of the production amount of each producer is determined.]
wherein, with respect to the cross section s = T, for each of the respective producers, the processor sets, as the supply quantity lower limit for the predetermined consumer at the cross section s, a larger one of a first lower limit quantity, calculated based on the current supply quantity and the change rate constraint, and the capacity lower limit, [e.g. Tange [0177] discloses the relationship established in the physical distribution base trans1 is expressed as a logical expression. Specifically, (1) constraints on the upper and lower limits of the demand amount d_t1 to the supply3, 2; (2) linear relationship between d_t1 and the marginal cost p_t1 to be added; (3) d_t1 is the supply amount from the supply3]
wherein, with respect to the cross section s < T, for each of the respective producers, the processor sets, as the supply quantity upper limit for the predetermined consumer at the cross section s, a smallest one of: a first upper limit quantity calculated based on the current supply quantity and the change rate constraint, a second upper limit quantity calculated based on the optimum supply quantity at the cross section s + 1 calculated by the processor and based on the change rate constraint, and the capacity upper limit, [e.g. Tange [0169] discloses The Boolean operator shown in (α) of FIG. 35 is equal (eq), greater than (ge), less than (le), not equal (ne) to a certain value of the double type variable x in order from the top. It means greater (gt) and smaller (less than) (lt); [0129] discloses in the present example, the multi-stage optimal production distribution determination program 120 first determines the distribution of the production amount at the distribution base trans1 and the factory supply1 that produce and supply the product to the store demand1 that finally demands the product. At this time, the total supply curve model ASC from the supply curve model ISC of each of the physical distribution base trans1 and the factory supply1 to the store demand1 is calculated. The optimum price is calculated using the total supply curve model ASC to the store demand1 obtained by the calculation, and the distribution of the production amount of each of the distribution base trans1 and the factory supply1 that is the producer is determined from the optimum price. Next, the total supply curve model ASC to the distribution base trans1 is calculated from the supply curve models ISC for the two factories supply2 and supply3 that supply the distribution base trans1. Then, using the calculated total supply curve model ASC to the trans1, the distribution of the production amounts of the factories supply2 and 3 that produce and supply the goods demanded by the distribution base trans1 are determined; [0127] discloses Regarding the supply curve models of the three factories supply1 to 3, as shown in FIGS. 23(a) to 23(c), the supply amount is zero and the cost is zero (see FIGS. 23(a) to 23(c)). It is either the origin) or the products are produced within a certain upper and lower limit range. The upper and lower limits of the quantity of products that can be produced and supplied and the marginal costs differ depending on the factory.]
and wherein, with respect to the cross section s < T, for each of the respective producers, the processor sets, as the supply quantity lower limit for the predetermined consumer at the cross section s, a largest one of a first lower limit quantity calculated based on the current supply quantity and the change rate constraint, a second lower limit quantity calculated based on the optimum supply quantity at the cross section s + 1 calculated by the processor and based on the change rate constraint, and the capacity lower limit. [e.g. Tange [0169] discloses The Boolean operator shown in (α) of FIG. 35 is equal (eq), greater than (ge), less than (le), not equal (ne) to a certain value of the double type variable x in order from the top. It means greater (gt) and smaller (less than) (lt); [0129] discloses In the present example, the multi-stage optimal production distribution determination program 120 first determines the distribution of the production amount at the distribution base trans1 and the factory supply1 that produce and supply the product to the store demand1 that finally demands the product. At this time, the total supply curve model ASC from the supply curve model ISC of each of the physical distribution base trans1 and the factory supply1 to the store demand1 is calculated. The optimum price is calculated using the total supply curve model ASC to the store demand1 obtained by the calculation, and the distribution of the production amount of each of the distribution base trans1 and the factory supply1 that is the producer is determined from the optimum price. Next, the total supply curve model ASC to the distribution base trans1 is calculated from the supply curve models ISC for the two factories supply2 and supply3 that supply the distribution base trans1. Then, using the calculated total supply curve model ASC to the trans1, the distribution of the production amounts of the factories supply2 and 3 that produce and supply the goods demanded by the distribution base trans1 are determined; [0127] discloses Regarding the supply curve models of the three factories supply1 to 3, as shown in FIGS. 23(a) to 23(c), the supply amount is zero and the cost is zero (see FIGS. 23(a) to 23(c)). It is either the origin) or the products are produced within a certain upper and lower limit range. The upper and lower limits of the quantity of products that can be produced and supplied and the marginal costs differ depending on the factory.]
Regarding claim 3, Tange discloses:
The production allocation determining apparatus according to claim 1, wherein the supply quantity calculation unit compares, for each of the respective producers, a marginal cost lower limit and a marginal cost upper limit calculated from a supply quantity upper limit, a supply quantity lower limit, and a supply function model at the time s, with the optimum price at the time s, wherein when the optimum price is less than the marginal cost lower limit, the processor sets, as an optimum supply quantity of a corresponding producer at the time s, the supply quantity lower limit of the corresponding producer, wherein when the optimum price is greater than or equal to the marginal cost lower limit and less than or equal to the marginal cost upper limit, the processor sets, as an optimum supply quantity of a corresponding producer at the cross section s, a supply quantity corresponding to the optimum price in the supply function model of the corresponding producer, and wherein when the optimum price exceeds the marginal cost upper limit, the processor sets, as an optimum supply quantity of a corresponding producer at the cross section s, the supply quantity upper limit of the corresponding producer. [e.g. Tange [0049-0050] disclose As a result of comparing the optimal price λ and the marginal cost C′i of each producer supply curve model ISCi, if the optimal price λ is less than the lower limit of the marginal cost C′i (step 1322), the production is performed by the allocation determination method A. The distribution candidate of the person i is determined (step 1323). When the optimum price λ is within the upper and lower limits of the marginal cost C′i (step 1324), the allocation determination method B is used (step 1325). Then, when the optimum price λ exceeds the upper limit of the marginal cost C′i (step 1326), the allocation determination method C is used (1327). Details of the allocation determination methods A to C are shown in FIGS. 7 to 9, respectively.]
Regarding claim 4, Tange discloses:
The production allocation determining apparatus according to claim 1, wherein by applying a quantifier elimination method to a first-order predicate formula obtained by using a variable indicating the total supply quantity, a variable indicating the marginal cost, variables indicating the supply quantities of the respective producers, variables indicating the supply upper limits of the respective producers, variables indicating the supply lower limits of the respective producers, and logic symbols, the processor calculates the total supply function model representing a relationship between the variable indicating the total supply quantity, the variable indicating the marginal cost, the variables indicating the supply upper limits of the respective producers, and the variables indicating the supply lower limits of the respective producers. [e.g. Tange [0164-0168] disclose The total supply curve calculation unit 11 applies the quantifier elimination method to the first-order predicate logical expression Ψ to obtain the logical expression Φ. The obtained logical expression Φ is the total supply curve model ASC. FIG. 34 is a diagram showing a logical expression Φ obtained in this example. As the logical expression Φ illustrated in FIG. 34, the expressions obtained by applying the quantified symbol elimination method to the first-order predicate logical expression Ψ are in the form of logical expressions that should be satisfied by the total supply amount s_t and the marginal cost p_t, respectively. Regarding the logical expression Φ in FIG. 34, when the total supply amount s_t is plotted on the horizontal axis and the marginal cost p_t is plotted on the vertical axis, the graph is in agreement with the total supply curve model ASC_tns_2 of FIG. 26 used in the description of the third embodiment. The total supply curve model ASC represented by the logical expression Φ of FIG. 34 obtained by the above-described calculation by the total supply curve calculation unit 11 has the optimum price search unit 12 set to the optimum price as described in the description of the above embodiment. Specifically, the marginal cost p_t corresponding to the total supply amount s_t that matches the given demand amount is obtained from the logical expression Φ, and this is set as the optimum price. FIG. 35 is a diagram showing an example in which the logical expression Φ of FIG. 34 is expressed in C language, which is one of software development languages. The logical expression Φ is represented by setting the variable s_t representing the total supply amount in FIG. 34 as x and the variable p_t representing the marginal cost as y.]
Regarding claim 5, Tange discloses:
The production allocation determining apparatus according to claim 1, further comprising: an input device to which the current values of the supply quantities of the respective producers and a predicted value of the demanded quantity at each cross section s for the respective producers are input for each predetermined control cycle t, wherein, upon the current values of the supply quantities of the respective producers and the predicted value of the demanded quantity at each cross section s for the respective producers being input through the input device, the calculation of the supply quantity upper limits and the supply quantity lower limits by the upper and lower limit calculation unit, the calculation of the optimum price by the optimum price calculation unit, and the calculation of the optimum supply quantities by the supply quantity calculation unit are repeatedly executed from the cross section s = T to the cross section s = 1, and wherein the processor outputs, for each predetermined control cycle t, the optimum supply quantities at the cross section s = 1. [e.g. Tange [0112-0120] discloses the series of processes shown in FIG. 21 is executed by the stage distribution control unit 10 that controls the optimization process of the production amount distribution for each stage. The computer functions as the stage distribution control unit 10 when the optimum production distribution determination device 1 reads out and executes the multistage optimum production distribution determination program 120 from the memory or the like. In the multi-stage optimal production distribution determination program 120, first, in step 121, the stage distribution control unit 10 indicates “i” indicating which stage of production/supply and “j” that identifies the producer at a certain stage. , And i=1 and j=1 are set. Then, in step 122, the stage allocation control unit 10 sets the demand amount Di-j of the i-th stage consumer i-j from the given demand amount D1-1 of the consumer 1-1. When i=j=1, the given demand amount D1-1 is used as it is for the demand amount Di-j (here, D1) of the i(=1)th stage consumer i-j (here, consumer 1-1). -1) Set as. Next, in step 123, the stage distribution control unit 10 executes the above-described optimum production distribution determination program 100. The process executed in step 123 is as described above with reference to FIG. In step 124, the production amount Si-j of each producer supplying the product to the consumer i-j is determined by using the execution result of the optimum production distribution determination program 100. When i=1, the production amount S1-1 of the producer 1-1 and the production amount S1-2 of the producer 1-2 shown in FIG. 20 are determined. 　In step 125, the stage allocation control unit 10 performs production/supply among a plurality of producers to the producer i-j whose optimal production amount is set in step 124 in the (i+1)th stage of the next stage. Determine whether to be distributed. When the products of the producer i-j are produced/supplied by a plurality of producers in the (i+1)th stage, the process proceeds to step 126. In step 126, the stage allocation control unit 10 sets the production amount distributed for each i-th stage producer i-j set in step 124 to the demand amount of the (i+1)th stage consumer (i+1)-j. Set as. That is, the demand amount D(i+1)-j is set as D(i+1)-j=Si-j. Then, in step 127, the stage distribution control unit 10 increments i by 1, and returns to step 122. Thus, when the producer (i+1)-j of the next stage distributes the production/supply to the producer i-j, the same distribution is recursively repeated for the next (i+1)th stage. In step 125, when the stage distribution control unit 10 determines that the production/supply is not distributed to the producer i-j among the producers in the next stage (i+1) stage, the process proceeds to step 128. In step 128, the stage distribution control unit 10 distributes the production amount for each producer (j=1, 2,...) At all stages of the system to be optimized (i=1, 2,... ). If it is decided, the processing is ended.” Further; 0187 recites: “The information processing apparatus of FIG. 43 includes a CPU (Central Processing Unit) 1001, a memory 1002, an input device 1003, an output device 1004, an external storage device 1005, a medium drive device 1006, and a network connection device 1007, which are mutually connected by a bus 1008.]
Regarding claim 8, Tange discloses:
A system comprising: the production allocation determining apparatus according to claim 1; and the plurality of producers including the turbine generator sets and controllers, wherein each of the turbine generator sets includes a steam turbine and an electric generator connected to the steam turbine. [e.g. Tange [0002-0003] discloses a system to optimize cost when allocating various resources such as electric power, gas, steam etc., including minimizing the total energy cost in a BTG (boiler/turbine/generator) plant; Fig. 10, [0060] disclose a gas supply facility with steam generating equipment that supplies steam to the steam using facilities; [0077]; [0091]; [0094]; [0102] disclose a plurality of producers.]
Regarding claim 10, Tange discloses: 
The production allocation determining apparatus according to claim 1, wherein the processor calculates: the second upper limit quantity calculated based on the optimum supply quantity at the cross section s + 1 calculated by the processor and based on the change rate constraint as a candidate for the supply quantity upper limit for the predetermined consumer at the time s, and the second lower limit quantity calculated based on the optimum supply quantity at the cross section s + 1 calculated by the processor and based on the change rate constraint as a candidate for the supply quantity lower limit for the predetermined consumer at the time s. [e.g. Tange [0087-0089] disclose among the three steam generating facilities “supply1” to “supply1”, the supply amount candidate S1 is S1=1000 [kg/h], supply amount candidate of “supply3” by the distribution determination method B of FIG. S3 is calculated as S3=1500 [kg/h]. For supply2, the optimum price λ=0.8 is less than the lower limit of the marginal cost of the supply curve model ISC2. Therefore, according to the distribution determining method A of FIG. 7, the supply amount candidate S2 of supply2 is S2=0 [kg/h]. FIG. 18 is a diagram showing a process of deciding the distribution of the production amount to each of the steam generating facilities supply1 to 3 by using the decided supply amount candidates S1 to S3. FIG. 18 shows a processing flow executed by each producer distribution calculation unit 13. Steps 132_2 to 137 shown in FIG. 18 correspond to steps 132 to 137 of FIG. 5, respectively. In this example, in step 135_2, “x1=0, x2=0, x3=1” is determined as the production combination of the steam generating facilities supply1 to 3. At this time, since the supply amount candidate S2 of supply2 when the supply amount candidate Si is determined for each steam generating facility in the process of step 132_2 is S2=0, the production combination is determined using this in step 135_2. Is desirable. That is, it is desirable to set the variable x2=0 for supply2 in which the supply amount candidate is zero and to determine the combination for the remaining x1 and x3.]
Regarding claim 11, 
The production allocation determining apparatus according to claim 1, wherein the change rate constraint represents a quantity and/or a rate at which a producer changes a production quantity of a product per unit time. [e.g. Tange [0087-0089] disclose among the three steam generating facilities “supply1” to “supply1”, the supply amount candidate S1 is S1=1000 [kg/h], supply amount candidate of “supply3” by the distribution determination method B of FIG. S3 is calculated as S3=1500 [kg/h].]
Conclusion
The following prior art is made of record but not relied upon:
US Pub. No. 2017/0083989 (Brockman et al.): discloses multiple participants including operators, providers, vendors, customers in a distributed energy providers platform.
US Pub. No. 2011/0035071 (Sun et al.): discloses a system that forecasts load for power grid centers.   
Power generation, operation, and control (Wood et al.); 2013: discloses profit modelling for an integrated energy company.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683